Order entered January 30, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01607-CR

                             THE STATE OF TEXAS, Appellant

                                              V.

                                   AMY LYONS, Appellee

                       On Appeal from the County Criminal Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. MA13-34796

                                          ORDER
          The Court GRANTS the State’s January 28, 2014 motion to supplement the reporter’s

record.

          We ORDER court reporter Pamela Durke-Sweeney to file a supplemental reporter’s

record, within FIFTEEN (15) DAYS from the date of this order that contains State’s Exhibit #1,

video recording.



                                                    /s/   DAVID EVANS
                                                          JUSTICE